Citation Nr: 1730976	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-49 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1969 to January 1973, from August 1983 to January 1984, and from January 1991 to April 1991.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland in which the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating effective March 30, 2007. The Veteran timely appealed the initial rating assigned.

In August 2012, the RO denied entitlement to a TDIU. 

In July 2013 and November 2014, the Board remanded the claims for additional development.  

In September 2014, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.  After being informed that the VLJ who conducted the hearing was no longer at the Board, the Veteran indicated he did not desire an additional hearing.

During the pendency of the claim, an August 2015 rating decision granted a higher initial rating of 10 percent for the Veteran's bilateral hearing loss, also effective March 30, 2007.  The Veteran is presumed to be seeking the maximum possible evaluation, thus, the issue of entitlement to an initial rating higher than 10 percent for the Veteran's hearing loss disability remain in appellate status.  See A.B. v. Brown, 6 Vet. App 35 (1993).

In March 2017, the Veteran's attorney moved to advance the case on the Board's docket.  As sufficient cause has been shown, the motion is granted.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude the ability to secure or follow substantially gainful employment.  

2.  The Veteran has throughout the appeal period had at worst level IV hearing loss in the right ear.

3.  The Veteran has throughout the appeal period had at worst level IV hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2016).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the required notice in July 2007 and February 2012 letters sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence includes his STRs, VA outpatient treatment records, private medical records, and VA examinations.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.

The Veteran was afforded VA examinations in November 2007, July 2012, March 2015, April 2015, and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16 (a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16 (b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a). 

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a). 

In this case, the Veteran is service-connected for post-traumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, rated as 70 percent disabling; fibromyalgia, rated as 40 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; degenerative arthritis, cervical spine, rated as 20 percent disabling; degenerative arthritis lumbar spine rated as 20 percent disabling; hearing loss rated as 10 percent disabling; ulnar neuropathy, left upper extremity associated with degenerative arthritis, cervical spine, rated as 10 percent disabling; ulnar neuropathy, right upper extremity associated with degenerative arthritis, cervical spine; impairment/radiculopathy, sciatic nerve, left lower extremity associated with degenerative arthritis lumbar spine, rated as 10 percent disabling; hypertension, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  His combined rating is 60 percent from March 30, 2007, 80 percent from May 2018, and 100 percent from October 2010.  Thus, there are portions of the appeal period, which was raised as part and parcel of the claim for a higher initial rating for bilateral hearing loss (for which the appeal period begins March 30, 2007), during which the Veteran's claim for a TDIU is not rendered moot by his 100 percent combined rating.  In addition, the Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).




A. TDIU

In an April 2012 letter, the Veteran reported that he had been unable to work since 2005 and has been unable to secure or hold steady work/employment of any kind.  During his September 2014 Board hearing, the Veteran testified that he had a high school education and retired from the federal government in 2005.  He further reported that he attempted to go back to work, but it "didn't work out." 

In May 2010 and December 2010, an expert independent medical evaluation (IME) was provided by Dr. C.B. in which he opined that the Veteran's total medical picture supported a TDIU due to his service-connected disabilities.  Dr. C.B. opined that the Veteran was unable to engage in employment for several years. 

In July 2012, the Veteran underwent a VA examination, where the examiner opined that the Veteran's service-connected PTSD did not preclude him from work, exclusive of other issues.  The examiner reported that the Veteran's work performance was negatively impacted by irritability and difficulty with stress management as his workload and demands increased.  The examiner reported that the Veteran stated he did well in his work for many years prior to this increase of demands; therefore, although his PTSD symptoms impacted work performance and would impact future work, they did not preclude him altogether from working.  The Veteran reported that his retirement was prompted by not being able to deal with people anymore.  He further reported that he had to attend meetings and would become angry about demands put on him, short deadlines, and increased stress.  He would "blow up" when asked to coming to work on weekends, and reported that he just could not do it anymore.  

The Veteran underwent a VA examination in March 2015.  The examiner opined that the Veteran's service-connected hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  The examiner opined that the Veteran's thoracolumbar spine condition caused functional impairment that was attributable to his ability to perform an occupation requiring physical work, but not sedentary type employment.  The examiner reported that the Veteran had physical limitations with prolonged standing and walking due to low back pain supported by radiographic and clinical findings.  His disability included difficulty with moving his neck side to side due to pain with intermittent pain and weakness of his arms to his hands.  However, the examiner found that the Veteran would be able to perform sedentary type occupation based on his work history and education history.  The examiner explained that a twelfth grade education level is proficient in English language, communication, reading, writing, thinking, and math skills.  

Additionally, the examiner opined that the Veteran's cervical spine condition caused functional impairment that he attributed to his ability to perform physical but not sedentary occupation.  The examiner noted the Veteran's physical limitations with limited range of motion due to stiffness of his neck.  The examiner based the Veteran's ability to perform sedentary type occupation on his education and work history.  

The examiner opined that the Veteran's bilateral ulnar neuropathy condition did not cause functional impairment that was attributable to his ability to perform physical and sedentary occupation.  A physical examination revealed some sensory impairment on his right and left fourth and fifth fingers, but no motor impairment.  His bilateral and equal hand grip revealed no weakness, and there was no atrophy of the thenar and hypothenar eminence on both hands.  

In April 2015, the Veteran underwent an additional VA examination.  The examiner opined that the Veteran's service-connected hypertension did not cause functional impairment to which disability is attributable and did not impact physical and sedentary employment.  The Veteran's hypertension condition was well controlled on medication, he did not have accelerated or malignant hypertension, and it was managed on an outpatient basis.  

The examiner opined that the Veteran's service-connected IBS did not cause or was attributable and did not impact physical and sedentary employment, based on the Veteran's last VA primary care physician visit in 2014, where the examiner reported that the Veteran did not have "diarrhea or constipation" and no diagnosis of IBS.  The Veteran reported constant diarrhea/constipation that required him to go to the bathroom three to four times a day, but not every day.  He reported that he could not control it when it came, and he has soiled his underwear often.  

The examiner opined that the Veteran's bilateral elbow condition did not cause functional impairment to which disability was attributable and did not impact physical and sedentary employment as there was full and functional range of motion, and no weakness or atrophy.  

The examiner opined that the Veteran's service-connected fibromyalgia did not cause functional impairment to which disability was attributable and did not impact physical and sedentary employment, based on a VA primary care physician visit in 2013 and 2014 that did not note a diagnosis of fibromyalgia.  

The examiner opined that the Veteran's bilateral ulnar neuropathy condition did not cause functional impairment that was attributable to his ability to perform physical and sedentary occupation.  Some sensory impairment on his right and left fourth and fifth fingers were noted, but no motor impairment.  There was no atrophy of the thenar and hypothenar eminence on both hands.  

In June 2015, the Veteran was seen for a vocational assessment, where the vocational expert found that it was more likely than not that the Veteran was completely disabled from the workforce as a result of his service-connected disabilities.  The vocational expert reported that his service-connected disabilities and subsequent limitations have resulted in an inability to attend to basic work functions and resulted in him being unable to maintain gainful employment.  The vocational expert noted that the Veteran would have difficulty with most, if not all, of the basic requirement activities needed to sustain unskilled, entry-level work.  The vocational expert based her opinion on a review of the VA claim file, where she selected the most relevant records to describe the Veteran's medical history and subsequent limitations.  She also took into account the Veteran's statements, and statements from his wife.  

In May 2016, the Veteran underwent a VA examination where the examiner opined that the Veteran's intestinal condition impacted his ability to work due to his need to access a bathroom.  The examiner also opined that the Veteran's fibromyalgia impacted his ability to work due to his difficulty with muscle stiffness, fatigue, and alternating bowel habits.  The Veteran would need the ability to change positions frequently, lie down if needed, and access to a restroom at all times.  

In his December 2016 Disability Benefits Questionnaire, the Veteran reported he had difficulty sleeping at night and was exhausted.  He reported tenderness and pain in his muscle joints and weakened quickly.  The examiner found that the fibromyalgia impacted his ability to work due to his difficulty with muscle stiffness, fatigue, and alteration bowel habits which would require the need to access the ability to change positions frequently, lie down if needed, and access to a restroom at all times.  

Upon review of the evidence of record, the Board finds that a TDIU is warranted.  The Veteran's record indicates that he has a twelfth grade level education.  The Veteran reported that he was unable to sustain gainful employment due to his physical limitations and PTSD.  These statements are competent and credible and the Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Furthermore, the Veteran's record contains numerous opinions regarding the Veteran's service-connected disabilities impacting his ability to work.  The Veteran's IME noted that the Veteran's service-connected disabilities as a whole would prevent him from obtaining substantial gainful employment.  Notably, the Veteran received a vocational assessment where the expert concluded that the Veteran would not be able to perform the basic requirements needed to sustain unskilled, entry-level work.  The VA examiner in May 2016 also noted the Veteran's service-connected IBS and fibromyalgia's impact on his ability to work; noting that these disabilities would make it difficult for the Veteran to work, as he would require significant support.  The Board notes that the VA examiners in July 2012, March 2015, and April 2015 found that the Veteran was able to perform sedentary work.  However, the Veteran reported significant limitation with bending; stooping; lifting; difficulty managing his workload and stress management; physical limitations with prolonged standing and walking due to low back pain; moving his neck from to side to side; pain and weakness in his hands; and bowel issues.  Thus, the VA opinions, which do not define sedentary, are inconsistent with the evidence of record.

Based on the vocational opinion, medical examinations and opinions, the Veteran's statements, and his educational and occupation history, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16 (a).  The Board will allow the RO to assign the appropriate effective date and determine whether the TDIU is moot for any portion of the appeal period when it implements the Board's decision.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.")

B.  Increased Rating

The Veteran currently receives a 10 percent rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100.  

The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (c) also provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. 

In addition, 38 C.F.R. § 4.85 (c) also provides that Table VIa will be used when the examiner certifies use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.

Audiological testing conducted on December 2010, February 2015, March 2015, and May 2016 reflect that the Veteran's pure tone thresholds, in decibels, were as follows:

July 2012:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
AVG
Right
20
30
30
45
50
39
Left
20
20
35
55
55
41

His speech recognition scores were 96 percent for the right ear and 92 percent for the left ear.  Using Table VI, the examination revealed level I for the right ear and level I for the left ear.  According to Table VII, these levels yield a noncompensable rating.  
February 2015:

Hertz

AVG
Right
65
Left
65

His speech recognition scores were 80 percent for the right ear and 80 percent for the left ear.  Using Table VI, the examination revealed level IV for the right ear and level IV for the left ear.  According to Table VII, these levels yield a 10 percent  rating.  

March 2015:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
AVG
Right
25
30
45
60
60
49
Left
15
20
35
60
65
45

His speech recognition scores were 80 percent for the right ear and 88 percent for the left ear.  Using Table VI, the examination revealed level III for the right ear and level II for the left ear.  According to Table VII, these levels yield a noncompensable rating.

May 2016:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
AVG
Right
20
30
30
55
55
43
Left
15
15
40
55
55
41

His speech recognition scores were 92 percent for the right ear and 96 percent for the left ear.  Using Table VI, the examination revealed level I for the right ear and level I for the left ear.  According to Table VII, these levels yield a noncompensable rating.

The above evidence reflects that a rating in excess of 10 percent for bilateral hearing loss is not warranted.  The VA examination reports as well as the private audiological assessment, reflect no worse hearing than level IV bilaterally.  The above-noted findings to Table VII and Table Via correlate to a 10 percent rating, but no higher, under 38 C.F.R. § 4.85, DC 6100.  

The Veteran contends that he should be rated at a higher evaluation because he is unable to hear, and has difficulty hearing others.  However, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann, 3 Vet. App. at 349.  Although the Veteran's experiences hearing difficulty, the valid audiometric test results do not meet the specific pure tone thresholds percentages required for a rating in excess of 10 percent for his bilateral hearing loss.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321 (b)(1).

The Veteran contends that he experienced marked interference with employment due to his hearing loss.  The Veteran contends that because the symptoms and limitations caused by his hearing loss is not considered by the criteria in the rating table, and because they cause marked interference with employment, then he should be entitled to an extraschedular rating.  

Here, the rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he has difficulty hearing, to include understanding conversational speech.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, compensate veterans based on auditory acuity and speech recognition.  Doucette v. Shulkin, No. 15-2018, Vet. App. (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).

Furthermore, the Board notes that a TDIU has been granted. Although the Court had previously indicated a TDIU grant did not render extraschedular moot, see Colayong v. West, 12 Vet. App. 524, 527 (1999) (VA "conceded . . . that the veteran's TDIU rating claim was a matter separate from the adjudication of his schedular or extraschedular rating claims and also that even if a TDIU rating is awarded, the veteran is still entitled to fair adjudication of those other claims"), it reached the opposite result in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  There, the Federal Circuit held that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  The Federal Circuit thus indicated that a grant of TDIU would result in a veteran being deemed to have total unemployability, with no "gap" to fill by § 3.321(b).  Thus, based on the more recent Federal Circuit case, the Board finds that the grant of TDIU has rendered the issue of entitlement to an extraschedular rating for hearing loss moot.


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


